Citation Nr: 0700705	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for paranoid schizophrenia, including paranoid 
personality and antisocial personality, and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1978 to October 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma where the RO declined to reopen the claim finding no 
new and material evidence had been submitted. The veteran 
originally requested a hearing before the Board in his 
February 2005 appeal form, but subsequently withdrew the 
request.
 
The issue of entitlement to service connection for paranoid 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision, in pertinent 
part, denied service connection for paranoid schizophrenia, 
including paranoid personality and antisocial personality, 
finding that the veteran's psychiatric condition was not 
incurred in or aggravated by military service. 

2. Evidence received since the April 2003 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The April 2003 rating decision that denied the claim for 
entitlement to service connection for paranoid schizophrenia, 
including paranoid personality and antisocial personality, is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1100 (2006).

2. Evidence received since the April 2003 rating decision is 
new and material, and, therefore, the claim may be reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his current psychiatric condition was 
incurred in service by stressful military assignments, to 
include guarding missiles and bombs. The veteran's claim was 
denied multiple times in the past, to include in a February 
1989 Board decision. The last final decision was an April 
2003 rating decision where the RO found no medical evidence 
linking the veteran's current psychiatric condition to any 
remote incident of service.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). Here, rather than appealing the April 2003 
rating decision, the veteran initiated a new claim in June 
2003. Although technically within the appellate period, the 
veteran was clearly not issuing disagreement with the April 
2003 rating decision, but rather filing a new claim. 
Therefore, the April 2003 rating decision is final.

At the time of the April 2003 decision, the record included 
service medical records, which included several reported 
treatments for complaints of sleep disturbance, nightmares, 
dizziness, and severe anxiety with diagnoses to include 
severe adjustment reaction, depression, stress, anxiety and 
insomnia. The record also included post-service VA 
hospitalization and treatment records showing treatment for 
and a diagnosis of paranoid schizophrenia.

Since April 2003, potentially relevant evidence received 
includes VA outpatient treatment records from 2002 to 2004 
and a June 2006 medical opinion submitted by private 
psychologist Dr. Rouse.
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing his psychiatric condition was 
incurred in or aggravated by his military service. For 
evidence to be new and material in this matter, it would have 
to tend to show that the veteran's current psychiatric 
condition is related to any remote incident of service. 

The VA outpatient treatment records do not include such 
evidence, but rather merely show continued treatment for the 
veteran's current psychiatric condition.

The June 2006 medical opinion from Dr. Rouse, however, does 
comment on the likely etiology of the veteran's psychiatric 
condition. Specifically, Dr. Rouse opines as follows:

I have reviewed all of [the veteran's] VA records and 
his service records; however, his psychiatric records 
were not included. ... There is no doubt in my mind that 
he is schizophrenic. 

In summary, I feel that the service knew that he had 
psychotic break and that he was schizophrenic, yet did 
not provide any treatment of his disorder and it was not 
documented in his service records. This man cannot be 
gainfully employed and I feel that his condition started 
while in the service.

The new evidence shows at least one medical opinion linking 
the veteran's current mental illness to in-service events, 
and therefore the Board finds that the evidence received 
subsequent to April 2003 is new and material and serves to 
reopen the claim for service connection for paranoid 
schizophrenia.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since the schizophrenia claim is being reopened, any 
deficiencies in notice were not prejudicial to the veteran. 

ORDER

As new and material evidence has been received to reopen the 
claim for service connection for paranoid schizophrenia, 
including paranoid personality and antisocial personality, 
the claim is reopened, and, to that extent only, the appeal 
is granted.


REMAND

The veteran, in support of his claim of entitlement to 
service connection for paranoid schizophrenia submitted a 
private statement from Dr. Rouse opining that the veteran's 
schizophrenia was incurred in the military.  Within that 
statement, Dr. Rouse indicates that the veteran "...has been 
my patient for several years." Currently, records from Dr. 
Rouse were never requested nor are they in the veteran's 
claims file. It is clear that these records are extremely 
relevant to the case at hand and, therefore, the RO should 
make an effort to obtain them.

The statement from Dr. Rouse and the recent VA outpatient 
records also indicate that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  VA is required to obtain evidence from the Social 
Security Administration, including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

The veteran's service medical records indicate multiple 
treatments for complaints of sleep disturbance, nightmares, 
dizziness and anxiety. From 1980 to 1981 the veteran was 
diagnosed with insomnia, depression, stress, anxiety, and 
severe adjustment reaction. The service medical records also 
indicate in a September 1981 treatment note that the veteran 
sought psychiatric treatment at Augsburg Hospital in October 
1980 while stationed in Germany. The RO should make an effort 
to obtain these records as well.

After service, medical treatments for his psychiatric 
conditions are documented as early as 1984, shortly after 
separation from service. Currently, the veteran is diagnosed 
with paranoid schizophrenia with a lengthy history of 
treatment at the VA outpatient clinics. At least one medical 
professional, namely Dr. Rouse, has linked the veteran's 
current condition to his military service.

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his in-service 
treatments, especially in light of Dr. Rouse's June 2006 
statement. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
Therefore, a VA examination is indicated.

The RO should also take this opportunity to obtain recent VA 
treatment records from September 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
from the VAMC in Oklahoma City, Oklahoma 
from September 2004 to the present. All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. The RO should ask the veteran to 
identify whether the treatment received in 
October 1980 at Augsburg Hospital was a 
private treating facility or a military 
hospital. To the extent the treatment was 
at a military hospital, the RO should make 
a request with the National Personnel 
Records Center (NPRC) to obtain records 
for the veteran's psychiatric treatment at 
Augsburg Hospital in October 1980. To the 
extent the treatment was a private 
hospital, the RO should ask the veteran to 
complete a release form authorizing the VA 
to request his treatment records from 
Augsburg Hospital in October 1980. If he 
does so, the RO should request these 
medical records, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3. Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Dr. Rouse.  If he 
does so, the RO should request these 
medical records, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

4.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

5. After obtaining the above records, to 
the extent available, schedule the veteran 
for a psychiatric examination for the 
claimed condition of paranoid 
schizophrenia to determine the extent and 
likely etiology of mental condition found. 
After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
veteran's current psychiatric disorder is 
related to disease or injury incurred 
during his service.  

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation 
reconciling any conflicting medical 
evidence, specifically Dr. Rouse's June 
2006 statement. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

6. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


